Order entered October 5, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-15-01107-CV

 SASSIN & ASSOCIATES LAW FIRM, P.C., FAHEEM BADY SASSIN, E.E. "TREY"
   TAYLOR, III AND E.E. "TREY" TAYLOR & ASSOCIATES, PLLC, Appellants

                                          V.

ARACELDA HERNANDEZ, INDIVIDUALLY AS NEXT FRIEND OF A.G. AND M.G.,
MINORS, AND ANTONIO GONZALEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
                      J.G. AND A.G., Appellees

                   On Appeal from the 417th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 417-01724-2015

                                      ORDER
      We DENY appellees’ September 22, 2015 motion to dismiss.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE